*Ca

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

1

 

Se 8:17-CV-01386-DOC-KES Document 231 Filed 10/05/18 Page 1 of 4 Page |D #:4848

Angela Swan, #213793

THE LAW OFFICES OF ANGELA SWAN,

A PROFESSIONAL CORPORATION

21151 South Western Avenue, Suite 177
Torrance, CA 90501

Offlce Telephone: (310)755-2515

Facsimile: (310)878-()349

Email: asWan@angelaswanlaw.com

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
v SOUTHERN DIVISION - SANTA ANA
Billie Rene` Frances Lillian Powers )
Plaintiff,
Vs. Case No. 8:17-cv-01386-DOC-KES
BANK OF AMERICA, N.A.; THE
BANK OF NEW YORK MELLON
F/K/A THE BANK ()F NEW YORK,
AS TRUSTEE, ON BEHALF OF

District Judge: Hon. David O. Carter
Courtroom: 9D

THE HOLDERS OF THE

ALTERNATIVE LOAN TRUST

2007-HY9, MORTGAGE PASS- NOTICE OF ATTORNEY’S
THROUGH CERTIFICATES CHARGING LIEN

PORTFOLIO SERVICING, INC.;
QUALITY LOAN SERVICE
CORPORATION; MORTGAGE
ELECTRONIC REGISTRATION
SYSTEMS, INC.;
COMMONWEALTH LAND TITLE
COMPANY; JON SECRIST;
NICHOLE CLAVADETSCHER; and
DOES 1 to 10, inclusive,

Defendants.

)

)

)

)

)

)

)

)

)

)

)

)

)

SERIES 2007-HY9; SELECT §

)

)

) Third Amended Complaint Filed: 3/19/2018
)
)
)
)
)
)
)
)

)
TO ALL PARTIES AND THEIR ATTORNEY(S) OF RECORD:

 

 

NOTICE OF ATTORNEY’S CHARGING LIEN
1

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

r\\

 

lee 8:17-cV-01386-DOC-KES Document 231 Filed 10/05/18 Page 2 of 4 Page |D #:4849

PLEASE TAKE NOTICE that Angela Swan (“Swan”), solely in her
capacity as counsel to Billie Rene` Frances Lillian Powers (“Plaintiff’), asserts an
attomey’s charging lien based upon legal services performed and costs incurred by
Plaintiff in connection with the representation of Plaintiff in this action. Such lien
attaches under this jurisdiction’s rule that a charging lien arises when “there
exist[s] between the client and his attorney an agreement from which the
conclusion may reasonably be reached that they contracted with the understanding
that the attorney's charges were to be paid out of the judgment recovered.” See
Fletcher v. Davis, 33 Cal. 4th 61, 66 (2004). The charging lien arises for the
following reasons:

1. Angela Swan acted as counsel of record for Plaintiff in this action
from March 2018 until September 19, 2018 the date on which Swan’s

motion to withdraw was granted by this Court.

2. In this action, Plaintiff asserts that Defendants conspired from the
commencement of purchasing her Property, fraud against her title in
support of a Mortgage Scheme to extort and ultimately conduct an
unlawful foreclosure sale, committing property theft. Plaintiff filed
numerous complaints to governing departments of finance regarding
forgeries, identity theft, validation of debt. .. and to her title insurance

company that failed to investigate and/or denied her claims.

3. Plaintiff and Swan entered into written Retainer Agreement pursuant
to which Swan agreed to vigorously pursue all viable claims on behalf
of the Plaintiff. In the Retainer Agreement, Plaintiff agreed that Swan

would recover reasonable fees and expenses, as approved by this

 

NOTICE OF ATTORNEY’S CHARGING LIEN
2

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

lse 8:17-cV-01386-DOC-KES Document 231 Filed 10/05/18 Page 3 of 4 Page |D #:4850

Court, out of any settlement or judgment obtained by the Plaintiff in
this case. An Attorney’s lien is not automatically created upon the
lawyer’s provision of legal services to a client, but requires a contract
for its creation. Carroll v. Interstate Brands Corp., 99 Cal. App. 4th
1172. A lien may also be implied where the Retainer Agreement
requires the attorney to look to the proceeds of the litigation for
payment. See Cetenko v. Um'tea’ Calz`fornia Bank, 30 Cal. 3d 528, 531
(1982).

. Relying upon the Retainer Agreement, Swan invested significant time

and resources into pursuing Plaintiff’ s claims in this litigation.

. As part of Swan’s duties, August 22, 2018, she filed a motion seeking

to withdraw from representing the Plaintiff in this litigation At all
relevant times, Swan has continued to represent the Plaintiff in this

litigation.

. Despite Swan’s withdrawal, pursuant to the Retainer Agreement,

Swan maintains a substantial interest in any recovery that might
ultimately be obtained by the Plaintiff. Swan therefore asserts this
attorney’s charging lien against any recovery that might be obtained
by the Plaintiff, and demands that Swan’s interests be recognized in
conjunction with the distribution of any recovery to Plaintiff or her

counsel in this litigation.

. Swan fiies this notice of charging lien solely to protect her rights with

respect to the Retainer Agreement, and in so doing is not waiving

 

 

 

NOTICE OF ATTORNEY’S CHARGING LIEN
3

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

(

 

use 8:17-cV-01386-DOC-KES Document 231 Filed 10/05/18 Page 4 of 4 Page |D #:4851

Swan’s rights to bring other such claims against any party to this
litigation including, but not limited to, any counsel that may hereafter

appear on behalf of Plaintiff.

WHEREFORE, notice is hereby given to all interested or affected parties
and persons of the attorney’s charging lien against any recovery or proceeds

obtained by Plaintiff as described herein.

DATED: al 3 \ \g Respectfully submitted,

THE LAW OFFICES OF
ANGELA SWAN, APC

BY ol\lltt§/

Ange(@ e(@,Swan
Attorney for Billie Rene Frances
Lillian Powers

 

NOTICE OF ATTORNEY’S CHARGING LIEN
4

 

 

